Citation Nr: 0702766	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  97-00 457	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for symptoms of 
headaches, to include as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for symptoms of mood 
swings, confusion, disorientation, and sleep disturbance, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for symptoms of joint 
pain and leg cramps, to include as a chronic disability 
resulting from an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1971, and from November 1990 to June 1991.  He 
served in service in Southwest Asia during Operation Desert 
Storm.  The veteran also served in the Army National Guard.

A June 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania denied entitlement to service 
connection for headaches, joint pain and leg cramps, and a 
disability manifested by mood swings, confusion, 
disorientation, and sleep disturbance.  The veteran appealed 
the June 1995 rating decision to the Board of Veterans' 
Appeals (Board).  Jurisdiction over the case was later 
transferred to the RO in Manchester, New Hampshire.

This case was remanded by the Board in July 2000, July 2003, 
and in July 2005 for further development.

In the July 2003 and July 2005 remands, the Board referred to 
the RO the issue of entitlement to service connection for a 
gastroesophageal disorder.  Inasmuch as the RO has yet to 
take any action on that raised claim, the Board once again 
refers the issue of entitlement to service connection for a 
gastroesophageal disorder to the RO for appropriate action.

As a result of July 2006 submissions to the RO, the record 
raises issues of entitlement to service
 connection for post-traumatic stress disorder (PTSD), an 
increased disability evaluation for service-connected memory 
loss, and a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's symptoms of headaches have been diagnosed 
as small vessel brain disease.  There is no competent medical 
evidence etiologically relating symptoms of headaches to 
service; nor was  small vessel brain disease compensably 
disabling within the one-year period following his discharge 
from active duty. 

2.  The veteran's symptoms of mood swings, confusion, 
disorientation, and sleep disturbance have been diagnosed as 
small vessel brain disease.  There is no competent medical 
evidence etiologically relating mood swings, confusion, 
disorientation, and sleep disturbance to service; nor was 
small vessel brain disease compensably disabling within the 
one-year period following his discharge from active duty.

3.  The veteran's symptoms of joint pain and leg cramps have 
been diagnosed as seronegative rheumatoid arthritis and 
degenerative arthritis.  There is no competent medical 
evidence etiologically relating joint pain and leg cramps to 
service; nor was the veteran's arthritis compensably 
disabling within the one-year period following his discharge 
from active duty.


CONCLUSIONS OF LAW

1.  The veteran's symptoms of headaches are not 
manifestations of an undiagnosed illness; they were not 
incurred or aggravated by service; nor may an underlying 
chronic disease be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317 (2006).


2.  The veteran's symptoms of mood swings, confusion, 
disorientation, and sleep disturbance are not manifestations 
of an undiagnosed illness; they were not incurred or 
aggravated by service; nor may an underlying chronic disease 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317.

3.  The veteran's symptoms of joint pain and leg cramps are 
not manifestations of an undiagnosed illness; they were not 
incurred or aggravated by service; nor may an underlying 
chronic disease be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002 VA 
correspondence and in the February 2003 supplemental 
statement of the case (SSOC) fulfills the provisions of 38 
U.S.C.A. § 5103(a), save for a failure to provide notice on 
how disability ratings or effective dates would be assigned 
should the claims of entitlement to service connection be 
granted.  The claims were thereafter readjudicated in the May 
2006 supplemental statement of the case (SSOC).  The failure 
of VA to provide notice of how disability ratings or 
effective dates would be assigned should the claims for 
service connection be granted is harmless because the 
preponderance of the evidence is against the appellant's 
claims.  Hence, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  The matter here on appeal predates the 
enactment of Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
complete notice was not provided to the appellant until after 
the initial adjudication, he was not prejudiced.  The content 
of the May 2002 and February 2003 notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  As noted above, the 
claims were readjudicated in May 2006.  Hence, the actions 
taken by VA cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Claims for Service Connection

The veteran contends that, as a result of his service in the 
Persian Gulf, he has headaches; a disability manifested by 
mood swings, confusion, disorientation, and sleep 
disturbance; and joint pain and leg cramps.  It is requested 
that the veteran be afforded the benefit of the doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of small vessel brain disease and for 
arthritis may be presumed if manifested to a compensable 
degree within one year of the veteran's discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Under section 1117 of Title 38, United States Code, VA may 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

VA implementing regulation 38 C.F.R. § 3.317 (2006) provides 
that, for a disability to be presumed to have been incurred 
in service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 66 Fed. Reg. 218 (2001).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

Headaches

With the above criteria in mind, the Board notes that at an 
October 1994 VA Persian Gulf Registry examination, the 
veteran complained of headaches.  (He also complained of 
memory loss; the record reflects that service connection is 
in effect for memory loss.)  X-ray studies revealed 
degenerative changes affecting his cervical spine.

Statements received in May 1996 from acquaintances and 
relatives of the veteran attest to the appellant having 
problems with headaches.

A VA examiner who evaluated the veteran in July 1996 
diagnosed headaches of unknown etiology.

Private medical records for January 2000 to November 2004 
show that the veteran underwent a computed tomography scan in 
January 2000 to evaluate his memory loss complaints.  This 
showed chronic small vessel changes in the right parietal 
area.

At a September 2001 VA general medical examination, the 
veteran reported experiencing headaches.  The examiner stated 
that the headaches were likely tension headaches. 
 
In January 2003, another VA physician concluded that the 
veteran's tension headaches were not related to service.

In February 2004, the physician who conducted a September 
2001 psychiatric examination concluded that the veteran's 
tension headaches were due to an undiagnosed illness.  This 
physician's statement that the veteran's tension headaches 
were due to an undiagnosed illness is self-contradicting 
because the patient at that time had a clinically diagnosed 
disorder, namely tension headaches.  The provisions of 38 
C.F.R. § 3.317 (2006) are therefore not for application.  
(That is, if the veteran has a diagnosed illness, by 
definition he does not have an undiagnosed illness.)  The 
examiner nevertheless implicitly relied on 38 C.F.R. § 3.317  
when he concluded that the patient's tension headaches 
(again, a diagnosed disorder) were due to an undiagnosed 
illness.
 
The veteran underwent a magnetic resonance imaging (MRI) 
study in March 2004, which showed multiple bilateral 
supratentorial white matter lesions possibly representing 
areas of small vessel ischemic change versus a demyelinating 
process.  A May 2004 MRI showed that the pituitary gland was 
normal.  In May 2004, a repeat anticardiolipin antibody was 
positive.  A July 2004 examiner concluded that the elevated 
cardiolipin antibody and possible small vessel disease 
possibly represented a phospholipid syndrome. 

At a February 2005 VA examination, following physical 
examination of the veteran, the examiner diagnosed a 
demyelinating brain disease.  This disease, along with 
depression, was the most likely cause of the veteran's memory 
loss, dementia, and headaches. 

As indicated above, the symptoms of headaches have been 
attributed as the result of small vessel brain disease. 
 Given the above facts, the Board's analysis will focus on 
whether the veteran's headaches are related to military 
service.  

On remand, to clarify the nature and etiology of his small 
vessel brain disease (manifested by headaches), the veteran 
was afforded a VA examination of the brain and spinal cord in 
March 2006.  Following examination of the veteran, the VA 
examiner commented that there was no evidence that the small-
vessel changes in the brain found on imaging studies were 
related to the claimant's second period of military service 
from November 1990 to June 1991.  Nor, the VA examiner added, 
were the small-vessel changes in the brain found on imaging 
studies present within a year of the veteran's separation 
from active duty.  The March 2006 VA examiner concluded that 
the veteran's small vessel brain disease was neither incurred 
nor aggravated by his period of military service, and that it 
could not be so presumed.  The veteran's small vessel brain 
disease, in sum, could not in his opinion be linked to active 
duty.

Significantly, there is no competent evidence to the contrary 
linking the veteran's headaches or small vessel brain disease 
to service.  Hence, there is no competent evidence showing 
that the veteran's headaches or small vessel brain disease 
existed during his term of service or that small vessel 
disease of the brain was compensably disabling within one 
year of separation from active duty; or that this disorder 
was aggravated during that term of service.  Therefore, after 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for symptoms 
of headaches is unwarranted.   38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.


Mood Swings, Confusion, Disorientation, and Sleep Disturbance

With the above legal criteria in mind, the Board notes that 
at his April 1991 examination for discharge the veteran 
denied any trouble sleeping.

At an October 1994 VA Persian Gulf Registry examination, the 
veteran complained of sleep disturbance, mood swings, 
confusion, and disorientation.  

Statements received in May 1996 from acquaintances and 
relatives of the veteran attest to the appellant having sleep 
problems.

Private medical records for January 2000 to November 2004 
show that the veteran underwent a computed tomography scan in 
January 2000 to evaluate his memory loss complaints; which 
showed the presence of chronic small vessel change in the 
right parietal area.

The veteran underwent a magnetic resonance imaging (MRI) 
study in March 2004, which showed multiple bilateral 
supratentorial white matter lesions possibly representing 
areas of small vessel ischemic change versus a demyelinating 
process.  A May 2004 MRI showed that the pituitary gland was 
normal.  In May 2004, a repeat anticardiolipin antibody was 
positive.  A July 2004 examiner concluded that the veteran's 
elevated cardiolipin antibody and possible small vessel 
disease possibly represented a phospholipid syndrome. 

When examined psychologically by VA in September 2001, the 
veteran complained of mood swings, confusion, disorientation, 
and sleep disturbance.  The examiner diagnosed dementia, 
attention deficit hyperactivity disorder; and a learning 
disorder.  The examiner attributed the symptoms of confusion, 
disorientation, and mood swings to dementia.  In a February 
2004 statement, the psychologist concluded that the veteran's 
confusion, mood swings and disorientation were related to 
dementia and service-connected memory loss.  He was unable to 
provide any opinion with respect to sleep disturbance.

At a February 2005 VA examination, following physical 
examination of the veteran, the examiner diagnosed a 
demyelinating brain disease.  This disease, along with 
depression, was opined to be the most likely cause of the 
veteran's memory loss, dementia, confusion, and 
disorientation. 

The veteran was afforded a VA psychological examination in 
February 2005, after which the examiner diagnosed dementia 
with behavioral disturbance due to small vessel brain 
disease; and attention deficit hyperactivity disorder.  The 
examiner concluded that the veteran's sleep disturbance and 
mood swings were most likely due to dementia, which in turn 
was secondary to small vessel brain disease.

As indicated above, the symptoms of mood swings, confusion, 
disorientation, and sleep disturbance have been attributed to 
dementia resulting from small vessel brain disease. 
 Therefore, the veteran's symptoms are not due to an 
undiagnosed illness because the patient was found to have a 
clinically diagnosed disorder that explains his symptoms, 
namely small vessel brain disease.  Hence, the provisions of 
38 C.F.R. § 3.317 are therefore not for application because 
by definition he does not have an undiagnosed illness.

Given the above facts, the Board's analysis will focus on 
whether the veteran's mood swings, confusion, disorientation, 
and sleep disturbance are related to military service.  Since 
these symptoms have been attributed to small vessel brain 
disease, the Board's findings, noted above, regarding the 
etiology of small vessel brain disease, are germane.

On remand, to clarify the nature and etiology of the above 
symptoms, the veteran was afforded a VA examination of the 
brain and spinal cord in March 2006.  Again, as noted above, 
following a thorough examination of the veteran, the VA 
examiner commented that there was no evidence that the small-
vessel changes in the brain found on imaging studies were 
related to the claimant's second period of military service 
from November 1990 to June 1991.  Nor, the VA examiner added, 
were the small-vessel changes in the brain found on imaging 
studies present within a year of the veteran's separation 
from active duty.  The March 2006 VA examiner concluded that 
the veteran's small vessel brain disease was neither incurred 
nor aggravated by his period of military service, and that it 
could not be so presumed.  The veteran's small vessel brain 
disease, in sum, could not in his opinion be linked to active 
duty.

Significantly, there is no competent evidence to the contrary 
linking the veteran's mood swings, confusion, disorientation, 
and sleep disturbance, or small vessel brain disease, to 
service.  Hence, there is no competent evidence showing that 
the veteran's mood swings, confusion, disorientation, and 
sleep disturbance, or small vessel brain disease, existed 
during his term of service or within a year after service; or 
that they were aggravated during that term of service.  
Therefore, after considering all of the evidence of record, 
the Board concludes that service connection for the veteran's 
symptoms of mood swings, confusion, disorientation, and sleep 
disturbance is unwarranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

The claim is denied.

Joint Pain and Leg Cramps

Keeping the above legal criteria in mind, the Board notes 
that at his April 1991 examination for discharge, the veteran 
exhibited swelling of his right third digit and right knee; 
he also reported injuring the knee three months prior to 
examination.  X-ray studies of the above joints were normal, 
and the finger abnormality was attributed to a sprain.  At 
the examination, the veteran also reported experiencing 
morning leg cramps, and a history of "arthritis, rheumatism 
or bursitis" which existed prior to service.  He also 
reported a recent driving injury occurring one month prior to 
examination, resulting in right shoulder pain.

At an October 1994 VA Persian Gulf Registry examination, the 
veteran reported a history of arthritis and persistent pain 
affecting multiple joints.  He also complained of leg 
cramps.  X-ray studies revealed degenerative changes 
affecting his cervical spine.

Statements received in May 1996 from acquaintances and 
relatives of the veteran attest to the appellant having 
problems with leg cramps and joint pains (affecting the 
wrists, shoulders, elbows, and knees).

A VA examiner who evaluated the veteran in July 1996 
diagnosed multiple joint pain by history, with no current 
symptomatology.

At a September 2001 VA general medical examination the 
veteran complained of joint pain affecting his shoulders, 
knees, elbows, and wrists.  He also reported experiencing 
intermittent leg cramps.  Physical examination showed 
pronation abnormalities affecting the elbows, and flexion and 
abduction abnormalities affecting the shoulders.  The 
examiner concluded that the findings were at least as likely 
as not due to an undiagnosed disorder.  In a June 2002 
addendum, the examiner suggested that synovitis might account 
for the elbow and shoulder findings.

In January 2003, another VA physician concluded that the 
veteran's elbow synovitis, and shoulder impairment were not 
related to service.

In February 2004, the physician who examined the veteran in 
September 2001 concluded that his June 2002 reference to 
synovitis was erroneous, and that the positive elbow and 
shoulder findings on examination were due to an undiagnosed 
illness.
 
A July 2004 rheumatology consultation report indicated that 
the veteran had clinical evidence of bony hypertrophy and 
mild tenderness in his finger joints, as well as left knee 
abnormalities.  He exhibited no pain in the wrists, elbows, 
shoulders, or hips.  The examiner diagnosed polyarthritis, 
with some suggestion of hemachromatosis or an inflammatory 
disorder such as rheumatoid arthritis, a spondyloarthropathy, 
or a crystal-induced arthropathy.

At a February 2005 VA examination, the veteran reported 
experiencing joint pain affecting his hands, wrists, elbows, 
shoulders and knees.  Following physical examination of the 
veteran, the examiner diagnosed seronegative rheumatoid 
arthritis primarily affecting the hands, with symptoms 
present in the shoulders and knees.  The examiner also 
diagnosed lateral epicondylitis of both elbows and 
degenerative arthritis in both knees.

As to the joint pain and leg cramp disorder, the evidence is 
conflicting with respect to whether those symptoms are the 
result of an undiagnosed disorder, or whether they are 
attributable to a clinical condition such as epicondylitis or 
degenerative joint disease.  More recent private treatment 
records suggest that the joint complaints may be attributable 
to a disorder such as rheumatoid arthritis.  The February 
2005 VA examination indicated that the veteran has arthritis 
of the knee, but did not conduct diagnostic studies to 
confirm this diagnosis; and epicondylitis.

To clarify the nature and etiology of the above symptoms, the 
veteran was afforded a VA examination of the joints in March 
2006.  At his VA examination, the veteran complained of joint 
pain, primarily involving the joints of his hands and to a 
much lesser degree wrist and shoulders.  He also had 
complaints of pain and swelling in his left knee.  He had no 
complaints of ankle pain and did not complain of right knee 
pain.  There were no complaints of hip pain and no symptoms 
present at the level of his elbow.  His complaint of leg 
cramps was essentially relegated to transient and rare cramps 
in his left calf which were ill-defined and were more likely 
associated with his left knee problem.  Following examination 
the VA examiner diagnosed seronegative rheumatoid arthritis 
involving both hands and to a much lesser degree some 
subjective symptoms at the level of the wrists and shoulder.  
The VA examiner also diagnosed degenerative arthritis of the 
left knee with effusion.  The March 2006 VA examiner 
concluded that it was less than likely that the above 
conditions were related to the veteran's period of military 
service.

The March 2006 VA examination did not conclude that the 
veteran's joint pain and leg cramps were due to an 
undiagnosed illness because the patient was found to have 
clinically diagnosed disorders that together explained his 
symptoms, namely seronegative rheumatoid arthritis and 
degenerative arthritis.  The provisions of 38 C.F.R. § 3.317 
are not for application.  

The March 2006 VA examiner also concluded that the veteran's 
joint pain, leg cramps, seronegative rheumatoid arthritis, 
and degenerative arthritis were neither incurred nor 
aggravated by his period of military service.  The veteran's 
joint pain, leg cramps, seronegative rheumatoid arthritis, 
and degenerative arthritis, in sum, could not, in his 
opinion, be linked to active duty.

Significantly, there is no competent evidence to the contrary 
linking the veteran's current joint pain and leg cramps to 
service; or, put otherwise, linking the veteran's 
seronegative rheumatoid arthritis and degenerative arthritis 
to service.  Hence, there is no competent evidence showing 
that the veteran's joint pain and leg cramps, or seronegative 
rheumatoid arthritis and degenerative arthritis, existed 
during his term of service or to a compensable degree within 
a year after separation from active duty; or that they were 
aggravated during that term of service.  Therefore, after 
considering all of the evidence of record, service connection 
for the veteran's symptoms of joint pain and leg cramps is 
unwarranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309.
 
The claim is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked statements to VA from the veteran or his 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for symptoms of headaches 
is denied.

Entitlement to service connection for symptoms of mood 
swings, confusion, disorientation, and sleep disturbance is 
denied.

Entitlement to service connection for symptoms of joint pain 
and leg cramps is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


